Opinion filed January 26,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00367-CR
                                                    __________
 
                                        ROEL
GARZA, Appellant 
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 35th District Court
                                                           Brown
County, Texas
                                                 Trial
Court Cause No. CR-21,147
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Roel
Garza has filed in this court a motion to dismiss his appeal.  Pursuant to Tex. R. App. P. 42.2, the motion
is signed by both appellant and his counsel.
The
motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM                                   
January 26, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.